Citation Nr: 0827904	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral optic nerve 
atrophy, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  He also had subsequent service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Boston, Massachusetts, which denied service connection for 
bilateral optic nerve atrophy.

In December 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The record reveals that the veteran is currently in receipt 
of disability benefits from the Social Security 
Administration (SSA).  At the December 2007 Travel Board 
hearing, the veteran testified that he was awarded SSA 
disability benefits in 2000 due to his bilateral eye 
condition.  The Board notes that SSA records have not yet 
been associated with the claims file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
is receiving disability benefits from the SSA and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other government agencies.  See 
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the AOJ should request the 
veteran's SSA medical records and any determination of 
benefits made by SSA.

The record also reveals that the veteran served in the Army 
National Guard in or around 1980.  See National Guard 
examination report, August 1980; Travel Board hearing 
transcript, December 2007.  The August 1980 National Guard 
examination report shows that upon vision examination the 
veteran was found to have light perception in the right eye 
at 20 feet and 20/50 in the left eye.  It was concluded that 
he had a visual defect - E3.  It was recommended that he 
receive a waiver based on refractive error.  Aside from this 
August 1980 National Guard examination report, there are no 
additional medical records in the claims file.  Therefore, on 
remand the AOJ should obtain the veteran's National Guard 
records.  

At the December 2007 hearing, the veteran's representative 
argued that although optic nerve atrophy is not one of the 
diseases presumptively associated with herbicide exposure, 
the veteran might nonetheless be able to establish service 
connection on a direct basis, given that there is evidence of 
eye problems as early as 1980.  The representative indicated 
that the veteran's optic nerve atrophy might qualify as a 
chronic disease subject to presumptive service connection.  

Service connection may be granted for a chronic disease, 
including organic diseases of the nervous system and 
progressive muscular atrophy, when manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In this regard, the Board finds that it is necessary 
to determine the nature of optic nerve atrophy to include 
whether such may be appropriately identified as an organic 
disease of the nervous system or progressive muscular 
atrophy.  Additionally, it is also necessary to determine if 
the veteran's optic nerve atrophy manifested within a year of 
service separation.  On remand, the veteran should be 
scheduled for a VA medical examination to resolve the 
aforementioned questions as well as the date of onset of his 
bilateral optic nerve atrophy.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

The Board observes that the most recent medical evidence of 
record is from April 2005.  The veteran has indicated that he 
receives all of his treatment for his eyes from VA.  As the 
case is being remanded for other matters, the AOJ should 
obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also obtain any 
outstanding VA medical records for 
treatment of the eyes from April 2005 
to present.  

2. The AOJ should also obtain from the 
Social Security Administration (SSA) 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that 
claim.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.  

3. In addition, the AOJ should contact 
the veteran's National Guard unit, and 
any other appropriate service department 
offices, and request records of his 
National Guard service.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

4. The AOJ should then schedule the 
veteran for a VA medical examination by 
an examiner with appropriate expertise to 
assess the date of onset and etiology of 
his bilateral optic nerve atrophy.  The 
entire claims folder must be made 
available to the examiner prior to the 
examination, and the examiner must note 
in the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should state if optic nerve 
atrophy is a type of organic disease of 
the nervous system or is a type of 
progressive muscular atrophy.  The 
examiner should also render an opinion as 
to: (1) the date of onset of the 
veteran's eye disability, and (2) whether 
the disability is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) related to the veteran's 
military service, including but not 
limited to Agent Orange exposure, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  A rationale for any 
opinion expressed should be provided.  

4.  Thereafter, the AOJ should 
readjudicate the claim in light of all 
the evidence of record to include all new 
evidence received since the February 2007 
SOC.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




